UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JESSIE JAMES CORBETT,                  
               Petitioner-Appellant,
                 v.                             No. 01-7000
J. MCDADE, Warden,
             Respondent-Appellee.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                         (CA-01-257-5-H)

                       Argued: May 6, 2002

                      Decided: July 25, 2002

     Before NIEMEYER and GREGORY, Circuit Judges, and
           C. Arlen BEAM, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Michael W. Patrick, LAW OFFICE OF MICHAEL W.
PATRICK, Chapel Hill, North Carolina, for Appellant. Clarence Joe
DelForge, III, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Roy Cooper, Attorney General, NORTH CARO-
2                         CORBETT v. MCDADE
LINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Petitioner appeals from the denial of his petition for habeas corpus.
The district court dismissed the petition, and we affirm.

                                   I.

   Jesse James Corbett was convicted of first-degree murder on April
23, 1993, after a jury trial in the Superior Court of Pender County,
North Carolina. He was sentenced to life in prison, and the Supreme
Court of North Carolina affirmed his conviction on December 4,
1994. See State v. Corbett, 339 N.C. 313, 451 S.E.2d 252 (1994).
Petitioner, through counsel, filed a motion for appropriate relief
(MAR) in the Superior Court of Pender County in 1997. After a hear-
ing, the MAR was denied on February 9, 1998.

   On March 30, 2001, Corbett filed a pro se petition for habeas cor-
pus in the United States District Court for the Eastern District of
North Carolina, raising three grounds for relief. He claimed 1) denial
of his privilege against self-incrimination, 2) ineffective assistance of
counsel for his counsel’s failure to present alibi witnesses or evidence
that other persons had motive to commit the murder, and 3) use of a
coerced confession. Regarding his first claim, Corbett’s petition
stated:

    I was never read my Miranda Rights before I was ques-
    tioned at all times mentioned. Police claimed that they did
    not have to do so pursuant enactment-section 3501. Peti-
                          CORBETT v. MCDADE                             3
    tioner asserts that his incriminating statements were made
    due to an overabundance of frustrations subjected him by
    police repeated questionings, though he is innocent.

J.A. 7 (errors in original). His petition stated that the Supreme Court’s
recent decision in Dickerson v. United States, 530 U.S. 428 (2000),
changed the law and overturned 18 U.S.C. § 3501, "under which I
was convicted by a so-called confession." J.A. 8.

   The district court denied the petition on its merits without requiring
a response from the state. The court’s dismissal order explained:

    Petitioner contends § 3501 was used by police who claimed
    they did not have to read him his Miranda rights. However,
    the statute in question is a federal statute, applicable to indi-
    viduals who are arrested on federal charges, not those
    arrested on state charges. United States v. Alvarez-Sanchez,
    511 U.S. 350 (1994). Therefore, the decision in Dickerson,
    the case on which Petitioner relies as the basis for this peti-
    tion, is inapplicable to his case because he was arrested and
    convicted on state charges.

J.A. 13. On May 21, 2001, Corbett filed a pro se "Motion for Recon-
sideration, Rule 60(B) or/ In the Alternative, Notice of Appeal." In
the motion, he complained that the district court had only addressed
his first ground for relief. On June 6, 2001, the district judge denied
the motion for reconsideration, and stated that "the court did not
address Petitioner’s remaining claims because the Antiterrorism and
Effective Death Penalty Act (AEDPA) imposes a one-year period of
limitation in all habeas corpus petitions filed by state inmates. 28
U.S.C. § 2244(d)." J.A. 24.

                                   II.

   We review de novo a district court’s grant or denial of a writ of
habeas corpus on questions of law. United States v. Hopkins, 268 F.3d
222, 224 (4th Cir. 2001). In conducting such a review, "we are not
restricted to the basis upon which the district court made its ruling,
but may affirm on any legal or factual basis fairly presented in the
4                         CORBETT v. MCDADE
district court." Id. (quoting PHP Healthcare Corp. v. EMSA Ltd.
P’ship, 14 F.3d 941, 945 (4th Cir. 1993)); see also In re Maco Homes,
180 F.3d 163, n.4 (4th Cir. 1999) ("[W]e may affirm the district court
on grounds other than those stated in the order below.").

                                   III.

   State prisoners seeking habeas corpus relief are subject to a one
year period of limitation, which generally runs from the date on which
the judgment became final by the conclusion of direct review. See 28
U.S.C. § 2244(d)(1)(A). However, the one year period of limitation
may run from "the date on which the constitutional right asserted was
initially recognized by the Supreme Court, if the right has been newly
recognized by the Supreme Court and made retroactively applicable
to cases on collateral review." § 2244(d)(1)(C). Corbett filed his pro
se petition almost seven years after the North Carolina Supreme Court
affirmed his conviction, and over three years after his MAR was
denied in 1998. He claims that Dickerson v. United States, 530 U.S.
428 (2000), set forth a new constitutional rule that should be made
retroactively applicable to cases on collateral review. He therefore
argues that his petition, filed within a year of the Dickerson decision,
was not time-barred and should not have been dismissed by the dis-
trict court.

   Though the district court did dismiss two of Corbett’s claims as
time-barred, it dismissed his first claim on the merits.1 Ante at 3. Even
if we were to assume, without deciding, that the district court was cor-
rect to address the merits of Corbett’s first claim, and that the claim
was not time-barred,2 we find that the district court was correct in dis-
missing the petition because the North Carolina courts specifically
applied Miranda, and found that Corbett’s Miranda rights had not
been violated.
    1
     The other two grounds for relief asserted by Corbett did not relate to
the claimed new rule set forth in Dickerson, and were thus certainly
time-barred. We decline to address them further.
   2
     Given that § 2244(d)(1)(C) requires both that the right asserted be
newly recognized and made retroactively applicable to cases on collat-
eral review, this indeed is quite an assumption.
                         CORBETT v. MCDADE                            5
   After citing and applying both Miranda v. Arizona, 384 U.S. 436
(1966), and Edwards v. Arizona, 351 U.S. 477 (1981), the Supreme
Court of North Carolina found that Corbett was not in custody when
he confessed to the murder and thus no warnings were required.3 State
v. Corbett, 339 N.C. at 327, 451 S.E.2d at 259. The Court did not
apply § 3501, and it did not find that the federal statute somehow
relieved North Carolina from the Miranda requirements. Allowing
Corbett to reassert his Miranda claims would amount to nothing more
than a "do over," thus we find that on the merits, Corbett’s petition
for habeas corpus warranted dismissal.

                                  IV.

  For the foregoing reasons, we affirm the order of the district court.

                                                           AFFIRMED
  3
   Though the decision of the Supreme Court of North Carolina was not
included in the record, the published opinion is available for review in
both the North Carolina and South Eastern (Second) reporters. State v.
Corbett, 339 N.C. 313, 451 S.E.2d 252 (1994).